SANDERS, Justice.
The defendant, Harold W. Smith, was charged with vagrancy in violation of LSA-R.S. 14:107(5). At arraignment on October 13, 1966, he entered a plea of guilty and announced ready for sentence. The court sentenced him to nine months in the parish jail. He has appealed to this Court.
The defendant reserved no bills of exceptions. Hence, we review the case only for errors patent on the face of the record. LSA-R.S. 15 :502; State v. Thomas, 235 La. 985, 106 So.2d 442; State v. Kopf, 223 La. 421, 65 So.2d 898. See also Article 920, Louisiana Code of Criminal Procedure.
Our examination of the record discloses no such error.
For the reasons assigned, the conviction and sentence are affirmed.